FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D19-1973
                 _____________________________

STEVE LAMONT JOHNSON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Angela M. Cox, Judge.

                       September 14, 2020


PER CURIAM.

      Appellant challenges the trial court’s denial of his motion to
correct an illegal sentence filed under rule 3.800(a), Florida Rules
of Criminal Procedure. In the motion, Appellant alleged that his
life sentence for attempted armed robbery while wearing a mask
was illegal under the applicable 1995 statutes or that the
applicable 1995 statutes were unconstitutional as violative of the
single-subject requirement in the Florida Constitution. He
therefore sought resentencing for that count claiming that his
sentence should have only been enhanced rather than reclassified.
Because Appellant is collaterally estopped from re-raising this
claim and there is no manifest injustice to prevent the application
of collateral estoppel, we affirm.
     In August 1997, the State charged Appellant with attempted
robbery with a firearm while wearing a mask (count I), attempted
second degree murder with a firearm (count II), and causing bodily
injury during commission of a felony (count III), for actions
allegedly committed on March 7, 1997. In November 1997, a jury
convicted Appellant on all counts and as to count I made findings
that Appellant possessed a firearm and wore a mask during the
attempted robbery.

     At sentencing, the trial court reclassified count I from a
second-degree felony to a first-degree felony due to Appellant’s
wearing of a mask. On count I, Appellant was sentenced to life in
prison without eligibility for release for 15 years as a Habitual
Violent Felony Offender (HVFO). See § 775.084(4)(b), Fla. Stat.
(1995). On count II, he was sentenced as a HVFO to 30 years in
prison without eligibility for release for 10 years. On count III, he
was sentenced as a HVFO to life in prison without the eligibility
for release for 15 years. All the sentences were to run concurrently.
We affirmed his convictions and sentences in Johnson v. State, 737
So. 2d 555 (Fla. 1st DCA 1999). Our decision was then approved
in Johnson v. State, 786 So. 2d 1162 (Fla. 2001).

    In July 2002, Appellant filed a timely amended motion for
postconviction relief. In ground 10 of that motion, Appellant
argued that count I, attempted armed robbery while wearing a
mask, was a second-degree felony, but the trial court had
improperly reclassified the crime as a first-degree felony.
Appellant argued that section 775.0845, Florida Statutes (1995),
provided for enhancement not reclassification of the offense.
Appellant further argued that as a HFVO, thirty years in prison
was the maximum lawful sentence for count I.

     After evidentiary hearings on other grounds in Appellant’s
amended motion, the trial court denied the motion in February
2008. Appellant challenged two of the grounds of the trial court’s
ruling on appeal but did not challenge the sentencing issue. We
again affirmed. Johnson v. State, 4 So. 3d 1225 (Fla. 1st DCA
2009).

    In March 2019, Appellant filed a motion under rule 3.800(a),
in which he again claimed that his sentence on count I was illegal.

                                 2
Appellant claimed that 1995 version of section 775.0845 applied
and that under this statute his sentence for count I was improperly
reclassified rather than enhanced. Appellant pointed to the title
to section 775.0845, Florida Statutes (1995), which states,
“[w]earing       mask       while    committing     offense; enhanced
penalties.” Appellant also claimed that the 1995 amendments to
section 775.0845, contained in chapter 95-184, Laws of Florida,
was unconstitutional as a violation of the single-subject rule in
article III, section 6 of the Florida Constitution. See Heggs v. State,
759 So. 2d 620 (Fla. 2000). Appellant sought to be resentenced
under an earlier version of the statute that he claimed provided for
enhancement rather than reclassification of sentence.              See
§ 775.0845, Fla. Stat. (1994). The trial court denied relief, and
Appellant brought this appeal.

     Res judicata does not bar a successive motion under rule
3.800. State v. McBride, 848 So. 2d 287, 290 (Fla. 2003). But
collateral estoppel is a narrower doctrine. Id. “Collateral estoppel
is a judicial doctrine which in general terms prevents identical
parties from relitigating the same issues that have already been
decided.” Id. (quoting Dep’t of Health & Rehab. Servs. v. B.J.M.,
656 So. 2d 906, 910 (Fla. 1995)). Collateral estoppel applies in
postconviction proceedings and precludes a party from rearguing
“the same issue argued in a prior motion” unless a manifest
injustice would occur. Id. at 291; see also Jenkins v. State, 749 So.
2d 527 (Fla. 1st DCA 1999).

     Appellant’s argument here, that his sentence for count I was
improperly reclassified rather than enhanced, was made in his
unsuccessful 2002 motion for postconviction relief. Therefore,
collateral estoppel applies. Since collateral estoppel applies, we
must consider “whether manifest injustice would prohibit
application of that doctrine.” McBride, 848 So. 2d at 291.

     The Florida Supreme Court in McBride, refused to find a
manifest injustice “because the defendant was serving a
concurrent legal sentence of the same length for another charge.”
Martinez v. State, 216 So. 3d 734, 739 (Fla. 4th DCA 2017) (en
banc). Here, Appellant is serving an identical, lawful, concurrent
sentence for count III. Accordingly, under McBride, application of
collateral estoppel to Appellant’s successive, identical claim does

                                  3
not result in a manifest injustice. See also Eason v. State, 932 So.
2d 465, 467 (Fla. 1st DCA 2006) (holding that there is no manifest
injustice so as to prevent the application of collateral estoppel if
“the defendant’s total prison time would not be reduced if the
illegal sentence was corrected” since the defendant was serving a
legal concurrent sentence).

    AFFIRMED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., concur.


                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Steve Lamont Johnson, pro se, Appellant.

Ashley Moody, Attorney General, and Michael McDermott,
Assistant Attorney General, Tallahassee, for Appellee.




                                 4